470 P.2d 921 (1970)
Eleanor BURN and Betty Moore, doing business as Moore Display Studio, Plaintiffs in Error,
v.
CHERRY CREEK SHOPPING CENTER MERCHANTS' ASSOCIATION, Defendant in Error.
No. 70-048. (Supreme Court No. 23038.)
Colorado Court of Appeals, Div. II.
March 17, 1970.
George A. Hinshaw, Aurora, for plaintiffs in error.
Akolt, Shepherd & Dick, Denis G. Stack, Denver, for defendant in error.
Before COYTE, DWYER and DUFFORD, JJ.
Not Selected for Official Publication.
PER CURIAM.
This case was originally filed in the Supreme Court of the State of Colorado and subsequently transferred to the Court of Appeals under authority vested in the Supreme Court.
Plaintiffs in error prosecute this writ of error to review a judgment dismissing their claim for damages allegedly resulting from a breach of contract. It is inconceivable that any interpretation of the contract other than that made by the trial court and upon which it based its judgment could be made. The arguments advanced by plaintiffs in error are without any merit and the judgment is affirmed.